COURT OF APPEALS
                                 EIGHTH DISTRICT OF TEXAS
                                      EL PASO, TEXAS
                                            §

 IN RE                                          §               No. 08-16-00276-CV

 KRISTY GABRIELOVA,                             §         AN ORIGINAL PROCEEDING

                      Relator.                  §                IN MANDAMUS

                                                §

                                             §
                                           ORDER

       The Court has this day considered the Relator’s motion for emergency stay, and

concludes the motion should be GRANTED. The bench warrant issued for Relator, Kristy

Gabrielova, by the 243rd District Court on June 1, 2016 in cause number 2015DCV1187, and the

show cause hearing set for October 13, 2016 in the same case, are stayed. Further, the 243rd

District Court is directed to stay all proceedings, including all contempt proceedings against

Kristy Gabrielova, in cause number 2015DCV1187, styled Midland Funding LLC v. Maria

Romero, pending disposition of this original proceeding or further order of this Court.

       IT IS SO ORDERED this 7th day of October, 2016.

                                                     PER CURIAM

Before McClure, C.J., Rodriguez and Hughes, JJ.